957 F.2d 636
UNITED STATES of America, Plaintiff-Appellant,v.Wanis KOYOMEJIAN;  Raffi Kouyoumjian, Simon Kouyoumjian,Agop Kouyoumjian, Ohanes Khawaloujian, Salim Chalhoub, RitaSorfazian, Dalida Avakian, Avedis Khawaloujian, JimmyContreras, Raul Vivas, Hamayak Atayan, Defendants-Appellees.
No. 90-50218.
United States Court of Appeals,Ninth Circuit.
Feb. 12, 1992.

Mark J. Werksman, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellant.
Howard L. Weitzman, Steve Cochran, David R. Fields, Katten Muchin Zavis & Weitzman, Los Angeles, Cal., for defendants-appellees Wanis Koyomejian and Simon Kouyoumjian.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON and KLEINFELD, Circuit Judges.


1
Prior Report:  946 F.2d 1450.

ORDER

2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.